Title: To James Madison from John Gavino, 21 December 1807
From: Gavino, John
To: Madison, James



Sir
Gibraltar 21st. Decr. 1807

The Annexd being Detaind for want of Conveyance, I have now to Communicate the unplesant intelligence just received from a Respectable house at Barcelona to a Merchant at this place of the Algereins having declard Warr against the United States and Captured four Vessels as P Copy of his Paragraph under 2d: Instant; a Boat from Oran seems to Confirm said Account adding that Nine american Vessels were Carried to Algeirs.  This I send by an Express Boat to Consul Simpson of Tanger, to forward Via Tariffa, and request his giving the Information to the Consuls in Spain, Portugal &c., As all Communication between this Fortress, & those Countrys is cutt off.  I have the honour to be with respect Sir Your most obed & most huml Servt.

John Gavino


Copy of a Paragraph of a Letter dated Barcelona 2d: Decr: 1807
"The Inclosure of 30: Ulto: was to have been deliverd to you by Capn. Van Duyns of the american Brig Susan & Betsey, who was to have saild Yesterday Morning but the Mail bringing official intelligence of the Algereins having renewd Hostilities by the Capture of four American Vessels laden with fish & Colonial Produce, but prefers waiting here untill the Storm may blow over, or a Convoy be procured"

